DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6/6/2022 and 7/6/2022 have been entered.
 Claims 1-9 and 21-22, 25, 27-28 and 30-34 are pending. 
Claim 1 has been amended.
Claim 9 has been withdrawn.
Claims 10-20, 23-24, 26 and 29 have been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 7, 22, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7, 33, and 34 recite the limitation “selected from a group consisting of” compositions containing 4 or more elements such as YwZrxHfyFz, YvErwZrxHfyFz, YwTaxHfyFz, YvErwTaxHfyFz, ErwTaxHfyFz, and ErwZrxHfyFz.  Additionally, claim 22 recites the limitation “wherein the rare earth metal containing fluoride coating further comprises a third metal different from the first metal and the second metal”.  However, claim 1 requires a homogeneous co-deposited coating comprising a formula M1xM2yFz.  Additionally, since there is no apparent support in the disclosure for a coating comprising both ternary and quaternary fluoride phases, it is considered new matter.  Applicant is requested to remove the new matter or identify clear support for the limitations as claimed.
Claims 7, 22, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 33, and 34 recite the limitation “selected from a group consisting of” compositions containing 4 or more elements such as YwZrxHfyFz, YvErwZrxHfyFz, YwTaxHfyFz, YvErwTaxHfyFz, ErwTaxHfyFz, and ErwZrxHfyFz.  Additionally, claim 22 recites the limitation “wherein the rare earth metal containing fluoride coating further comprises a third metal different from the first metal and the second metal”.  However, claim 1 requires a homogeneous co-deposited coating comprising a formula M1xM2yFz.  Therefore, the coating cannot comprise a quaternary composition such as YwZrxHfyFz, YvErwZrxHfyFz, YwTaxHfyFz, YvErwTaxHfyFz, ErwTaxHfyFz, or ErwZrxHfyFz while meeting the formula M1xM2yFz. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 21, 25, and 28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick et al (US 2018/0016678 A1) in view of Sun et al (2015/0143677 A1), further in view of Ludwig et al “Development of multifunctional thin films using high-throughput experimentation methods”. 
Regarding claim 1, Fenwick discloses an article comprising a diffusion barrier layer (buffer layer) and a rare earth oxide or fluoride corrosion or erosion resistant layer deposited on a surface of a substrate (body) [0017].  Fenwick discloses both layers may be deposited by CVD, PVD or ALD and may have a porosity of 0% [0033] (porosity-free). Fenwick discloses the rare earth oxide or fluoride corrosion or erosion resistant layer comprises materials comprising metals such as Y, Zr, Er, and Al.
Fenwick does not teach the corrosion/erosion resistant layer comprises about 1 mol% to about 40 mol% of a first metal and about 1 mol% to about 40 mol% of a second metal, wherein the rare earth metal containing fluoride coating comprises a homogenous mixture of the first metal and the second metal, and expressly wherein the rare earth metal containing fluoride coating is free of surface fluorination.
However, Sun teaches rare earth materials including those taught by Fenwick including elements such as Y, Zr, and Er, and, Hf, Sc, and Sm, [0023] for erosion resistance in applications similar to Fenwick and in particular teaches a material comprising two metals such as Y and Zr together [0019].  Sun teaches the percentages of each component are adjusted to optimize flexural strength and erosion rate of the coating and that one of skill in the art can optimize the formula with minimal experimentation [0022]-[0023].  Regarding a homogenous mixture of a first metal and a second metal, Fenwick teaches the layering of materials and interdiffusing the layers through annealing but Ludwig teaches that deposition of thin films such as ternary films may be done using both a multilayer approach (such as in Fenwick) and a co-deposition approach but that the co-deposition method provides atomic mixing of the materials and faster deposition (p.1145 left column). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the known erosion resistant materials as disclosed by Fenwick and Sun with a combination of at least 2 metals such as Y and Zr resulting in a composition of YxZryFz (M1xM2yFz) or with substituting Zr, with Hf in a fluoride coating (with no oxygen) since Fenwick teaches both oxide and fluoride coatings are equally erosion or corrosion resistant in a plasma resistant application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) See MPEP 2143). It would also have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coating by co-deposition as taught by Ludwig to provide a film that is deposited quickly and is mixed at the atomic level (homogeneous).  Additionally, since the percentages of metals is recognized by Sun as result-effective variables, i.e. a variable which achieves a recognized result in particular with regard to flexural strength and erosion rate of the coating as taught, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to adjust the percentages of each component of the coating so the first and second metals each comprise between about 1 mol% to about 40 mol% to yield an expected result of optimal flexural strength and erosion rate for the particular application.   The erosion resistant layer being made of the same materials and provided by co-deposition would be expected to inherently provide the same characteristic of being free of surface fluorination since, as Applicant indicates in paragraph [0022] of the published specification, co-deposition eliminates surface fluorination.  Although the limitation “as deposited” is a product by process limitation and the patentability of a product does not depend on its method of production, Fenwick teaches the layers “as deposited” as pore free as set forth above. 
Regarding claim 2, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and Fenwick teaches the erosion resistant layer (rare earth metal containing coating) may have a thickness of from 20 nm – 1 µm [0051].
Regarding claim 3, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and Fenwick teaches the article is a processing chamber component such as a chamber wall, a shower head, a nozzle, a plasma screen, or a gas line and may be used on all types of components [0018].
Regarding claim 4, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and Fenwick teaches the body (component) may be made of aluminum, stainless steel or other suitable material.
Regarding claim 5, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and Fenwick and Sun teach the application of materials including rare earth metals such as yttrium, erbium, scandium and samarium.
Regarding claim 6, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and Fenwick and Sun both teach the use of materials comprising yttrium and zirconium as set forth above. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the known erosion resistant materials as disclosed by Fenwick and Sun with a combination of at least 2 metals including yttrium (as the first metal) and also comprising Zr as taught by Fenwick and Sun (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) See MPEP 2143).  Although Fenwick does not expressly teach about 1 mol% to about 40 mol% zirconium metal Sun teaches coatings with about 10 mol% to about 30 mol% and teaches the percentages of each component are adjusted to optimize flexural strength and erosion rate of the coating, and in particular that zirconium materials affect the plasma resistant properties [0019].  Sun teaches that one of skill in the art can optimize the formula with minimal experimentation [0022]-[0023]. Since the percentages of Zirconium is recognized as a result-effective variable, i.e. a variable which achieves a recognized result in particular with regard to plasma resistance of the coating as taught by Sun, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to choose zirconium material as a metal in the erosion resistant layer and to adjust the percentage of the zirconium component of the coating to comprise between about 1 mol% and 40 mol% to yield an expected result with regard to plasma resistance.
Regarding claims 7 and 34, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and although Fenwick, Sun and Ludwig do not expressly teach the particular fluoride coatings of YxZryFz, YwZrxHfyFz, YvErwZrxHfyFz, YxHfyFz , ErxZryFz, ErwZrxHfyFz, or ErxHfyFz. Fenwick and Sun teach the use of materials comprising yttrium, zirconium, erbium, hafnium as set forth above. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the known erosion resistant materials as disclosed by Fenwick and Sun a combination of any of them to co-deposit as taught by Ludwig to produce coatings including YxZryFz, YxHfyFz, ErxZryFz, , or ErxHfyFz.
Regarding claim 21, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above Ludwig comprises the product of a co-deposited layer comprising the first metal and the second metal and a reactant.  The term co-adsorption is a product by process limitation. Therefore, the co-deposited layer of Fenwick, Sun and Ludwig is considered to be the same as a layer prepared by co-adsorption.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  	
	
Regarding claim 25, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and Fenwick further teaches the diffusion barrier (buffer layer) as having a thickness of from 10nm to 100nm.
Regarding claim 28, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and Fenwick further teaches the erosion resistant layer (rare earth metal fluoride layer) as having a thickness of from 20nm to 1µm [0051] and the diffusion barrier (buffer layer) as having a thickness of from 10nm to 100nm [0049] resulting in a ratio of about 5:1 to 1:100.
Regarding claim 30, the limitation “uniform at an angstrom scale” is interpreted under broadest reasonable interpretation to include any type of uniformity.  Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and Ludwig teaches a co-deposited coating that provides atomic mixing and thus uniform composition at an atomic (angstrom) scale.  
Regarding claim 31-32, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and teaches a co-deposited coating. Since the materials are mixed at the atomic scale by co-deposition and with no interdiffusion, the coating would be free of one or more metal phases from inter-diffusion and free of phase segregation.
Regarding claim 33, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above and teaches a co-deposited coating. 
Fenwick, Sun and Ludwig do not explicitly teach the inclusion of a tantalum material as an erosion resistant material to form a composition selected from the group consisting of including YxTayFz, YwTaxHfyFz, YvErwTaxHfyFz, ErxTayFz, or ErwTaxHfyFz..
However, Sun teaches ceramic materials which are formed from an oxide of Group IIIA, IIIB IVB or VB elements, or combinations thereof, have been demonstrated to provide erosion resistance to halogen comprising plasmas [0016].  Since tantalum is a Group VB element it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Ta as one of the elements co-deposited in the fluorine layer of Fenwick, Sun and Ludwig in place of for example Zr for providing erosion resistant materials and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  It would also therefore have been obvious to choose from among the limited number of possible elements to provide co-deposited compositions of materials as taught by Fenwick and Sun such as YxTayFz. 

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick et al (US 2018/0016678 A1) in view of Sun et al (2015/0143677 A1), further in view of Ludwig et al “Development of multifunctional thin films using high-throughput experimentation methods” further in view of Cooke et al (US 2016/0336210 A1).
Regarding claims 8 and 27, Fenwick, Sun and Ludwig teach all of the limitations of claim 1 as set forth above.
Fenwick, Sun and Ludwig do not teach the buffer layer comprises a material selected from a group consisting of aluminum oxide, silicon oxide, and aluminum nitride.
However, Fenwick teaches the layer is a diffusion barrier for plasma-based process chamber components [0003] and Cooke teaches a diffusion barrier material used for the same purpose [0002] comprising amorphous alumina [0010].  Because the materials are recognized in the art as being functionally equivalent as diffusion barrier layers for plasma based process chamber components, it would have been obvious to a person having ordinary skill in the art to substitute the amorphous alumina layer of Cooke for the diffusion barrier layer of Fenwick as it is merely the selection of functionally equivalent diffusion barrier coating recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.   

Response to Arguments
Applicant’s amendments and arguments presented dated 6/6/2022 have been fully considered and in view of the amendments are convincing with regard to Fenwick, Sun and Rocklein teaching the co-deposited layers comprising the first and second metals with a lack of interdiffusion resulting in other metal phases in the coating or wherein the coating is free of surface fluorination and phase segregation.  Therefore, the rejections in view of Rocklein have been withdrawn.  
However, new grounds of rejection have been applied over Fenwick in view of Sun and Ludwig as set forth above wherein Ludwig teaches co-deposition without interdiffusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       



/E.D.I./Examiner, Art Unit 1784